Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 22, 2022

                                     No. 04-22-00656-CV

                                     Richard PARKER,
                                  Appellant / Cross-Appellee


                                               v.

                    RAD TRUCKING, LTD, and Raul Romero Vasquez,
                            Appellees / Cross-Appellant

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 16-01-32519-MCVAJA
                      Honorable Amado J. Abascal III, Judge Presiding


                                        ORDER

        On October 27, 2022, we ordered appellant to offer a reasonable explanation for filing a
late notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). “[A]ny
plausible statement of circumstances indicating that failure to file ... was not deliberate or
intentional, but was the result of inadvertance, mistake, or mischance, [would] be accepted as a
reasonable explanation.” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989); see
also Dimotsis v. State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.—San Antonio 1998, no
pet.). Any conduct short of deliberate or intentional noncompliance qualifies as inadvertence,
mistake or mischance, even if that conduct can also be characterized as professional negligence.
Garcia, 774 S.W.2d at 670; Dimotsis, 966 S.W.2d at 657. Appellant responded to our order,
stating that the error was due to inadvertence. The explanation is reasonable. Therefore, we
GRANT the motion for extension of time to file the notice of appeal and ORDER this appeal
retained on the court’s docket.

        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due January 23, 2023.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court